Exhibit 10.1.2

FIRST AMENDMENT TO

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF

DUPONT FABROS TECHNOLOGY, L.P.

This First Amendment (this “First Amendment”) to the Amended and Restated
Agreement of Limited Partnership (the “Partnership Agreement”) of DuPont Fabros
Technology, L.P., a Maryland limited partnership (the “Partnership”), is hereby
executed this 19th day of May, 2010. Capitalized terms not otherwise defined
herein shall have the meanings set forth in the Partnership Agreement

RECITALS:

WHEREAS, DuPont Fabros Technology, Inc., as the sole general partner of the
Partnership (the “General Partner”), desires to amend Section 1.1 of the
Partnership Agreement as related to the definition of “General Partner Interest”
set forth therein;

WHEREAS, pursuant to Section 7.3.C(4) of the Partnership Agreement, the General
Partner shall have the exclusive power to amend the Partnership Agreement to
reflect a change that is of an inconsequential nature and does not adversely
affect the Limited Partners in any material respect, or to cure any ambiguity,
correct or supplement any provision in the Partnership Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under the Partnership Agreement that will not be
inconsistent with law or with the provisions of the Partnership Agreement; and

WHEREAS, the General Partner desires to execute this First Amendment to correct
the definition of “General Partner Interest” in a manner that is of an
inconsequential nature and does not adversely affect the Limited Partners in any
material respect, and to otherwise correct the provision.

NOW, THEREFORE, the General Partner hereby amends the Partnership Agreement as
follows:

1. The definition of “General Partner Interest” in Section 1.1 of the
Partnership Agreement shall be deleted in its entirety and replaced with the
following:

““General Partner Interest” means a Partnership Interest held by the General
Partner that is denominated as a general partnership interest. A General Partner
Interest may be expressed as a number of Partnership Units. The General Partner
Interest shall consist of at least 1,000 Partnership Units. All other
Partnership Units owned by the General Partner and any Partnership Units owned
by any Affiliate or Subsidiary of the General Partner shall be considered to
constitute a Limited Partner Interest.”

2. Miscellaneous. This First Amendment shall be governed by and construed in
accordance with the laws of the State of Maryland. Except as expressly amended
herein, the Partnership Agreement shall remain in full force and effect. The
recitals to this First Amendment are hereby incorporated herein by reference.
This First Amendment shall supersede, and the terms hereof shall govern with
respect to, and have priority over, any provision to the contrary contained in
the Partnership Agreement or any other written or oral agreement or
understanding between the General Partner and any one or more of the Limited
Partners or between the General Partner, a Limited Partner or any of their
Affiliates.

[Signature Page to First Amendment Follows]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned General Partner has executed this First
Amendment to the Partnership Agreement as of the date first written above.

 

GENERAL PARTNER: DUPONT FABROS TECHNOLOGY, INC. By:   /s/ Richard A. Montfort,
Jr. Name:   Richard A. Montfort, Jr. Title:   General Counsel and Secretary

[Signature Page to First Amendment]